-   -.

I




             Honorable J. M. Rleger        Opinion No. O-1602
             County Attorney
             Stephens County               Re: Residence of Miss Nelta
             Breckenridge, Texas           I. Jackson and the liability
                                           of Stephens C~ountyfor hos-
             Dear Sir:                     pita1 expenses for her.
                       We have your letter'o,f.October17 on the above
             subject. We wish to thank you forthe citation of author-
             ities which aocompanled your letter. The proposition upon
             which you asked for an opinion Is quoted from your letter
             as follows:
                       ?Phe Honorable A. J. Morgan, County
                  Judge of Stephens C,ountyhas a.skedthis
                  writer for an opinion conc~erningthe resl-
                  dence or domocile of Miss,Neita I. Jackson;
                  and the liability of Stephens County for
                  hos.pitalexpenses for her, while confined
                  in a ment~alhospital in Washington, D. E:.
                  Or whether said county'ls obligated in law
                  to receive such person from the said
                  hospital and relieve said hospi'talof her
                  care entirely.
                       "Miss Nelta I. Jackson is a single
                  woman offthe age of 29 years;'she once
                  lived at Breckenrldge for a time, where
                  she had and now has some ~relatives. She
                  left Bre~ckenrldgeSte,phensCounty-about
                  the first of 19% and went to Dallas,,where
                  she also has relatives. It seems that
                  she has no parents living.
                       "While in Dallas she took Civil user-
                  vice Examination to work in Po,stOffice
                  In Washington, D. C. She was employed and
                  took position.in P. 0. in Distrlct~of
                  Columbia in early part of.1936.
                       "On Marc,h24,.1937, she was'admitted
                  to a Mental Hospital for s,o,me
                                                derangeme'nt
                  of the mind, and remained in the hospital
                  until January, 1938; at whic,htime she
Honorable J. M. Rieger, page 2 (o-1602)


     was discharged. When discharged she
     returned to Texas-Dallas and Stephens Coun-
     ties.
          "She returned to Washington on August
     14, 1938 to take up her work; but oh the
     following day, she was again admitted to
     the same'hospital. 'She'is.now confined in
     said hospital:
          %nder the law and facts, - At the
     time this subject was first confined in
     the hospital, - was she a resident of
     Stephens County, Texas? Was s~hesuch
     citizen at the second entry into such
     hospital? Would the law j,ustlfythe
     County Judge of Stephens County'ilncer-
     tifying that she was at either tlme.mention-
     ed, or at the present time, a citizen of
     Stephens County, Texa,s?"
          The Federal statute which we believe to be appli-
cable to this situation are Sections 201, 206 and 207 in
Volcmie24 of the United States Code Annotated, which read:
          "201. Admission of in&gent insane
     of District of Columbia. All indigent
     Insane persons residing in the District of
     Columbia at the time they became insane
     shall be entitled to the benefits of
     Saint Ellzabeths Hospital. .An indigent
     insane person within the meaning of this
     section shall be one who is Insane and
     unable to support himself and family, or
     himself, if he has no family.
          "206. Admission of nonresidents of
     District. Any indigent insane person who
     did not reside in the District at the'time he
     became insane may be admitted into the
     hospital at the expense ,of the District
     during the continuance of such insane person
     therein.
          "207. Ret,urnof;nonresident indi-
     gent insane, It shall be the duty of
     the Commissioners of the District of
     Columbia, so soon as practicable, to
     return.to their places of,residence or to
     theirfriends all Indigent insane'
Honorable J. M. Rieger, page 3 (O-16-2)


     persons not residing in the District
     at the time they became lnsane,who
     shall be committed to Saint Elizabeth6
     Hospital to be temporarily cared 'for,
     as provided In thd,s~
                         chapter, and.all
     neoessary expense'sincurred by the
     Commisstoners in ascertaining'the lo&l-
     ity where such persons or their friends
     belong and in r~eturnlngthem ~tosuc,h
     looallty s~hall'
                    be defzayed by the   pi
     Distrlct~of .Columbla.
          The applleable Texas statute&are Artibles 2351
4279, and 4289, Revised Civil S.tatutes,1925;~which we like:
wise quo.te:
          "'Art.2351. Certain Powers Speci-
     fied.' Each c,ommissloners court shall:
     .   *   ,

         'Provide for the support of paupers
    and such idiots and.lunatlcs as cannot
    be admitted into the lunatic asylum,
    residents of their county, who are unable
    to support themselves.. By the term
    resident as used herein,,is.meant a'person,
    who'has been a bona fide inhabitant of
    the county not less than six monthsand of
    the State not ,less than one year."
         !'Art.,4279..
                     Liability for Malnte-
    nance. Where the person 'of'unsound'mind
    or habitual drunkard has no estate~of
    his own, he shall be ,maintained:
         "1 . By the husband or wife of such
    person, Uable   to do so.
         “2. By the father or mother of such
    person, if able to do SO.
         “3 . By the children and grandchildren
    of s,uchperson, if able to do so.
         “4.  By the county in ~whlchsaid
    pers,on,
           has ,hls re~sldence.
         "Art. 4280 O Expenses of Confine-
    ment. The expenses 'attending"~thecon-
    finement of an insane..personshall be.
Honorable 3. M. Riger, page 4 (G-1602)


     paid by the guardian out of the estate
     of the ward, if he has an estage; and
     if he has none, such expense shall be
     paid by the person boundsto provide.for
     and support ~such insane person, and if
     not so paid, the county shall.pay the
     same."
          Whether Stephens County is liable for the hospl-
tallzation of Miss Jackson (assuming that she have no es-
tate nor immediate family capable of doing so) depends, of
course, on the question of her residence. It is our opltilpn
that you have oorrectly set out in your letter and brief
the law whioh governs, but the determination of the matter
must depend upon fact questions involving the intent of
Miss Jackson at various times, which this department is,
of oourse, prohibited from passing on. It is, therefore,
our opinion that the question must be decided by the Com-
missioners' Court of your county upon all available facts.
                              Yours very truly,
                              ATTORNEYGENERAL OFTEXAS

                              By /s/ Walter R. Koch
                                     Walter R. Kooh
                                         Assistant

                              By /s/ Grundy Williams
                                     Grundy Williams
APPROVED NOV. 18, 1939
/s/~.GeraldC. Mann
.ATTORNEYGENERAL OF TEXAS
APPROVED OPINION COMMITTEE
 ..By    BWB
       Chairman'
GW:FG:.cs